DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 & 5-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 3, 6, & 8-20 are allowable based upon their dependency thereof claim 1.
With regards to claim 5
The prior art does not disclose or suggest the claimed “the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user” in combination with the remaining claimed elements as set forth in claim 5.


With regards to claim 7
The prior art does not disclose or suggest the claimed “the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle” in combination with the remaining claimed elements as set forth in claim 7.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sonderegger et al. US PATENT No.: US 10,472,015 B1 discloses a display that can include multiple light emitting diodes to present the status information. The no more than two user input elements can be two buttons, and the user inputs can include activation inputs, deactivation inputs, and settings adjustment inputs. The user inputs can include a reset input configured to reset system parameters, the reset input being received responsive to selection of at least one of the no more than two user input elements for a period of time during startup of the processor. The operations or the properties can include a speed, a cadence, a location, and a mode of the bicycle. The processor can output at least some of the data to another device via the wireless interface. The processor can communicate via a controller area network to monitor the operations or the properties. The processor can communicate with a remote control device via the connector. The electronic device can further include the remote control device, the remote control device including a switch configured to connect a data wire to ground when the switch is pressed; the remote control device not including any transistors, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Oren PG. Pub. No.: US 2019/0290965 A1 discloses an exercise content distribution system includes a database storing the exercise content and data associated with a content provider and an application provider, and a platform server operable to facilitate delivery of the exercise content to the exercise apparatus.  Hardware and software within the sensors or in a separate package may be provided to calculate and store a wide range of performance information. Relevant performance metrics that may be measured or calculated include distance, speed, resistance, power, total work, pedal cadence, heart rate, respiration, hydration, calorie burn, and/or any custom performance scores that may be developed. Where appropriate, such performance metrics can be calculated as current/instantaneous values, maximum, minimum, average, or total over time, or using any other statistical analysis. Trends can also be determined, stored, and displayed to the user, the instructor, and/or other users. A user interface may provide for the user to control the language, units, and other characteristics for the various information displayed, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Winterbottom et al. PG. Pub. No.: US 2019/0247717 A1 discloses a method for providing activity data to a user for a workout session includes receipt of first activity data from a first activity sensor and receipt of second activity data from a second activity sensor during the workout session. A first parameter is generated for a workout attribute based on the first activity data received during a first-time interval of the workout session, and a second parameter is generated for the workout attribute based on the second activity data received during a second time interval of the workout session. As explained herein, each of these activity data producers generates events during the workout session in the form of activity data. These events are processed by the system as defined by the nodes and the edges of graph. The GPS producer is associated with a GPS receiver and generates a periodic stream GPS coordinates during the workout session (i.e., latitude and longitude coordinates). The heart rate producer is associated with a heart rate monitor and generates a pulse signal of the user's heart rate during the workout. The mobile phone step producer is associated with a smartphone and generates a signal from an accelerometer or other movement sensor within the smartphone. Similarly, the shoe producer is associated with a smart shoe and generates a signal from an accelerometer or other movement sensor embedded within the shoe. As explained in further detail below, the events from the producers are received by various processors, each of which define rules for processing a previous event and arriving at either an intermediate event, or a final event. A “final” event refers to data in the form of a calculated parameter for a workout attribute (e.g., distance traversed, average heart rate, average stride length, cadence, etc.) that is ready for presentation to the user and the output event is not delivered to any other nodes, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Duyan et al. PG. Pub. No.: US 2017/0337033 A1 discloses exercises identified by the processor may be associated with a real-time coaching program. In this instance, the processor may provide at least one of visual, audio, and haptic feedback to the user relating to the real-time coaching program. For example, the real-time coaching feedback may include at least one of: a remaining distance, a remaining number of repetitions, a difference between a measured heart rate and a target heart rate, and a difference between a measured cadence and a target cadence. The real-time coaching program may also be associated with a target goal. Accordingly, the real-time coaching program may include providing feedback to the user relating to the user's progress towards the target goal. The feedback relating to the target goal may facilitate the user's progress towards a multi-exercise target metric. When the user has completed the target goal, the processor may determine that the user has met the multi-exercise target metric and provide feedback to the user to terminate the exercise. Alternatively, the processor may provide feedback requesting that the user perform a different type of exercise. In one example, the user may have a target heart-rate associated with the real-time coaching program, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Munoz et al. PG. Pub. No.: US 2017/0168555 A1 discloses a training computer may receive information from one or more physiological exercise sensors worn by the user, such as heart rate-related information from a heart activity sensor (based e.g. on optical, electrical and/or pressure sensing), location specific information from a stride sensor or from a global positioning system (GPS) receiver, pace/speed related data from the GPS/stride sensor. Furthermore, sensors may be installed in the exercise device, in case such is applied during the exercise. These sensors integrated on the device may comprise for example power sensors, distance sensors and cadence sensors, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Bleich et al. PG. Pub. No.: US 2013/0171599 A1 discloses ECG sensor and/or optional PPG sensor can be used for sensing the user's cardiac cycle rhythm and timing, while optional MSK event sensor and/or exercise equipment timing sensor can be used to sense the timing of the user's MSK activity. PPG sensor can further be used for sensing the effects of the user's activity on their blood pressure waveform. Monitor/processor uses this received information from the available sensors to determine the proper cadence and timing feedback information provided to the user for coordinating their MSK activity according to the current disclosure. Monitor/processor can optionally further provide controlling information to exercise equipment for further facilitating the user in maintaining their targeted activity cadence. For example, if the user's HR rises or falls below a target value when using a treadmill, the incline of the treadmill can be decreased or increased, respectively to assist in returning the HR to the target range. In another example, control can be used to increase and decrease the treadmill speed to better match an increased or decreased cadence, respectively, as the user's HR changes during use. In both of these examples, maintaining the HR and, accordingly, MSK activity cadence within a target range can help the user in properly coordinating their CV and MSK pumping cycles. Optional user interface can be used to receive information from the user and/or provide further information to the user. Optional data-log can be used for recording the various signal data and/or processed information from monitor/processor 66 for later analysis and/or display. Optional exercise equipment cycle timing sensor can comprise a crank location sensor used with a stationary or non-stationary bicycle, force and/or pressure sensors, strain sensors, rotary position sensor, or other sensor that can provide information regarding speed, cadence and cycling position, however is silent on an integrated proximity cadence sensor arranged and dimensioned to measure, in the attached position, proximity cadence data being indicative of a distance to at least one leg of the user of the bicycle or the integrated proximity sensor comprising first and second cadence sensors arranged and dimensioned to measure, in the attached position, first and second cadence data respectively, the first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user or the integrated proximity sensor comprising a proximity sensor arranged and dimensioned to measure, in the attached position, second proximity data being indicative of a distance to another bicycle and/or another user riding another bicycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852